MR. CHIEE JUSTICE BRANTLY
delivered the opinion of the court
This action was brought by complaint filed in this court to obtain an- injunction to> restrain the defendant W. W. Welch, superintendent of public instruction of the state, and the said Welch and the other defendants as the state text-book commission, created by an Act of the Eighth Legislative Assémbly known as “Senate Bill 54” (Chapter CXXII, Laws of 1903), from proceeding to advertise for bids for contracts to supply a uniform system of text-books for use in the public schools of the state, as authorized and required by the provisions of the said *38Act. The court, upon application, permitted the complaint to be filed, reseawing for consideration the question whether the circumstances were such as required it toi assume jurisdiction of the cause in the first instance.
The action involves the constitutionality of a provision in Section 13 of the Act requiring all books contracted for by the commission to bear “union labels,” — that is, to be published by firms entitled to use and using the label of the printers’ union. After consideration, the court concludes that no urgent necessity is shown to exist why it should entertain the action in the first instance. The calendar of this court is much in arrears. In the absence of some pressing necessity, we do not think we should postpone other causes which have been awaiting decision —some of them for as much as three years — in order to permit parties to reach a speedy decision upon a matter which should ordinarily, and in the first instance, be submitted to the district court. This is especially true of cases like the present, when it is apparent that the interests'of the public^ so far as they are involved, may be protected as well if the parties are left to pursue the usual course.
The action is therefore dismissed.

Dismissed.